Appeal dismissed, without costs. Memorandum: The order denying defendants’ preliminary objections to the petition in a proceeding for condemnation of property under section 4, et seq. of the Condemnation Law, not being a “final order,” is not appealable. (Condemnation Law, § 19; Matter of Bd. of Transp. of New York, 272 N. Y. 52; New York State Elec. & Gas Corp. v. Smith, 269 App. Div. 725.) All concur, Taylor, P. J., not voting. (Appeal from an order denying defendants’ motion to dismiss a petition in a condemnation proceeding.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ. [See post, p. 1043.]